

Exhibit 10.4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



LOAN MODIFICATION AGREEMENT
(Loan No. 9117000148)
 


This Loan Modification Agreement ("Modification") is made and entered as of June
20, 2007, between CALIFORNIA BANK & TRUST, a California banking corporation
("Bank"); ICON INCOME FUND EIGHT B L.P.; ICON INCOME FUND NINE, LLC; ICON INCOME
FUND TEN, LLC; and ICON LEASING FUND ELEVEN, LLC (separately and collectively "
Original Borrower”), and ICON LEASING FUND TWELVE, LLC (“Added Borrower”).  As
used herein the term “Borrower” means, separately and collectively, the Added
Borrower and the Original Borrower.
 
RECITALS
 
A.           Pursuant to the terms of a Commercial Loan Agreement ("Loan
Agreement") between Bank and Original Borrower, dated as of August 31, 2005,
Bank agreed to make a revolving line of credit in the principal sum of
$17,000,000 (“Line of Credit”) available to Original Borrower; capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Loan Agreement.
 
B.           The Line of Credit was evidenced by a promissory note ("Note") of
even date with the Loan Agreement, executed by Original Borrower in favor of
Bank.
 
C.           Original Borrower's indebtedness under the Loan Agreement was
secured by assets of Original Borrower under a separate Security Agreement,
dated August 31, 2005 ("Security Agreement" executed by each entity comprising
Original Borrower).
 
D.           Under the terms of a Loan Modification Agreement, dated as of
December 26, 2006, executed by Original Borrower and Bank (“Prior
Modification”), the Loan Agreement was amended.
 
D.           In response to Borrower's request and in reliance upon Borrower's
representations made to Bank in support thereof, Bank has agreed to modify the
terms of the Loan Agreement as set forth in this Modification.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Original Borrower, Added Borrower and Bank agree as follows:
 
1.  Adoption of Recitals.  Borrower hereby represents and warrants that each of
the recitals set forth above is true, accurate and complete.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
2.  Acknowledgment of Debt.  Borrower acknowledges that, to the best of
Borrower’s knowledge, there are no claims, demands, offsets or defenses at law
or in equity that would defeat or diminish Bank's present and unconditional
right to collect the indebtedness evidenced by the Note and to proceed to
enforce the rights and remedies available to Bank as provided in the Note, Loan
Agreement, Security Agreement, Prior Modification or any other instrument,
agreement, or document given in connection with the Line of Credit (collectively
the "Loan Documents") or by law.  Until the Line of Credit is paid in full,
interest and other charges shall continue to accrue and shall be due and owing.
 
3.  Representations and Warranties.  Borrower hereby represents and warrants
that no material default exists under the Line of Credit and no event of
default, breach or failure of condition has occurred or exists, or would exist
with notice or lapse of time, or both, under any of the Loan Documents that
could reasonably be expected to have a Material Adverse Change, and all
representations and warranties of Borrower in this Modification and the other
Loan Documents are true and correct in all material respects as of the date of
this Modification (other than any such representations and warranties that, by
their terms, are specifically made as of a date other than the date hereof) and
shall survive the execution of this Modification.
 
4.  Modification of Loan Documents.  The Loan Documents are hereby supplemented,
amended and modified to incorporate the following, which shall supersede and
prevail over any existing and conflicting provisions thereof:
 
(a)  Section 1.1 of the Loan Agreement, entitled "Definitions" is modified as
follows:
 
(i)  By deleting the definition of “Borrower” and replacing it with the
following:
 
“Borrower” shall mean ICON Income Fund Eight B L.P.; ICON Income Fund Nine, LLC;
ICON Income Fund Ten, LLC; ICON Leasing Fund Eleven, LLC; and ICON Leasing Fund
Twelve, LLC, separately and collectively.
 


 
(b)  Section 8.3 of the Loan Agreement, entitled “Financial Information,” is
modified by deleting subsection (a) thereof and replacing it with the following:
 
As soon as available, and in any event within one hundred five (105) days
(onehundred twenty (120) days in the case of Manager) after the end of each
fiscalyear, Borrower’s and Manager’s unqualified CPA audited annual financial
statements with balance sheets, income statements and operating
budgets.  Statements shall be prepared by Hays & Company, LLP or other
accounting firm reasonably acceptable to Bank.
 
 
(c)  The Note is superseded and replaced by the Amended Note, described below,
and all references in the Loan Documents to “Note” shall mean and refer to the
Amended Note.
 
(d)  The Security Agreement, as previously amended,  is further amended so that
the term “Grantor” as used therein means and refers to Added Borrower and each
entity comprising Original Borrower, separately and collectively.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(e)  The Designation of Deposit Accounts, dated August 31, 2005, entered by
Original Borrower is modified to add the following deposit account at Bank as
one of Borrower’s “Designated Accounts”:
 
ICON Leasing Fund Twelve,
LLC                                                                                     117008191
 
(f)  The Alternative Dispute Resolution Agreement, dated August 31, 2005,
entered by Original Borrower and Bank is modified to add Added Borrower among
the “Obligors” as that term is defined therein.
 
(g)  The Contribution Agreement, dated August 31, 2005, entered by Original
Borrower is modified to add Added Borrower among the “ICON Funds” as that term
is defined therein.
 
(h)  Added Borrower assumes the obligations of Original Borrower under the Loan
Documents and Contribution Agreement, as they may have been previously modified
and as further modified or superseded hereby, and agrees to be bound by terms of
the those Loan Documents and the Contribution Agreement as if Original Borrower
had executed the same and any the prior amendments thereto.
 
(i)  The form of the Notice of Borrowing and Compliance Certificate shall be
replaced by the Amended Notice of Borrowing and Amended Compliance Certificate
appended hereto.
 
(j)  Upon the effectiveness of this Modification, the Loan Documents which
recite that they are security instruments shall secure, in addition to any other
obligations secured thereby, the payment and performance by Borrower of all
obligations under the Line of Credit, as modified hereby, and any amendments,
modifications, extensions or renewals of the same which are hereafter agreed to
in writing by the parties.
 
5.  Conditions Precedent.  This Modification shall only be effective upon
Borrower’s completion of the following conditions precedent to Bank’s
satisfaction.
 
(a)  Execution and delivery by Borrower of this Modification and the Amended
Note in form satisfactory to Bank;
 
(b)  Bank shall file and is authorized to file a UCC-1 Financing Statement
identifying Added Borrower as “Debtor” in form satisfactory to the Bank with the
Delaware Secretary of State;
 
(c)  Execution and delivery to Bank of a Corporate Resolution for Borrowing by
Limited Liability Companies and Limited Partnership in form satisfactory to
Bank;
 
(d)  Execution and delivery to Bank of a Certificate of Limited Liability
Company and Authorization to Sign on behalf of Added Borrower;
 
(e)   Such other documents or instruments as Bank shall reasonably require;
 
(f)  After giving effect to this Modification, the absence of any Event of
Default under the Loan Agreement except as may be expressly waived in writing by
Bank; and
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(g)  Payment of Bank's reasonable attorneys fees incurred in preparation of this
Modification and related documents.
 
6.  Governing Law.  This Modification shall be construed, governed and enforced
in accordance with the laws of the State of California.
 
7.  Interpretation.  No provision of this Modification is to be interpreted for
or against either Borrower or Bank because that party, or that party's
representative, drafted such provision.
 
8.  Full Force and Effect.  Except as set forth herein, all other terms and
conditions of the Loan Documents shall remain in full force and effect.  Upon
and after the effectiveness of this Modification, each reference in the Loan
Agreement and Security Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Loan Agreement or Security Agreement, as
applicable, and each reference in the other Loan Documents to “Loan Agreement”,
“Security Agreement”, “thereunder”, “thereof” or words of like import referring
to the Loan Agreement or Security Agreement, as applicable, shall mean and be a
reference to the Loan Agreement or Security Agreement, as applicable, as
modified hereby.
 
9.  Reaffirmation.  Except as specifically modified by this Modification,
Borrower hereby acknowledges, reaffirms and confirms its obligations under the
Loan Documents.
 
10.  Entire Agreement.  This Modification and the Loan Documents represent the
entire agreement of the parties and supersede all prior oral and written
communication between the parties.  If there is any conflict between this
Modification and any documents referred to herein, this Modification shall
prevail.  No amendment of this Modification shall be valid unless it is in
writing and is signed by the parties to this Modification.
 
11.  Counterparts. This Modification may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Modification by facsimile
shall be effective as delivery of a manually executed counterpart of this
Modification.
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Modification as of the day
and year first above written.
 
ICON INCOME FUND EIGHT B L.P.,
a Delaware limited partnership
By: ICON CAPITAL CORP.,its general partner
 
 
By: /s/ Thomas W. Martin        
Thomas W. Martin
Chief Executive Officer
 
CALIFORNIA BANK & TRUST,
a California banking corporation
 
 
By: /s/ J. Michael Sullivan  
Name: J. Michael Sullivan
Title: Vice President and  Relationship Manager
Address where notices are to be sent:
 
ICON INCOME FUND EIGHT B L.P.
c/o ICON Capital Corp., its general partner
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Thomas W. Martin, CEO
Facsimile No.:  (212) 418-4739
 
Address where notices are to be sent:
 
South Bay Commercial Banking
1690 South El Camino Real
San Mateo, CA 94402
 
 
ICON INCOME FUND NINE, LLC,
a Delaware limited liability company
By: ICON CAPITAL CORP.,its manager
 
 
By: /s/ Thomas W. Martin
Thomas W. Martin
Chief Executive Officer
 
 
Address where notices are to be sent:
 
ICON INCOME FUND NINE, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Thomas W. Martin, CEO
Facsimile No.:  (212) 418-4739
 
 




 
5

--------------------------------------------------------------------------------

 





 
ICON INCOME FUND TEN, LLC,
a Delaware limited liability company
By: ICON CAPITAL CORP.,its manager
 
 
By: /s/ Thomas W. Martin
Thomas W. Martin
Chief Executive Officer
 
 
Address where notices are to be sent:
 
ICON INCOME FUND TEN, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Thomas W. Martin, CEO
Facsimile No.:  (212) 418-4739
 
 



ICON LEASING FUND ELEVEN, LLC,
a Delaware limited liability company
By: ICON CAPITAL CORP.,its manager
 
 
By: /s/ Thomas W. Martin
Thomas W. Martin
Chief Executive Officer
 
Address where notices are to be sent:
 
ICON LEASING FUND ELEVEN, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Thomas W. Martin, CEO
Facsimile No.:  (212) 418-4739
 

 

 
6

--------------------------------------------------------------------------------

 



ICON LEASING FUND TWELVE, LLC,
a Delaware limited liability company
By: ICON CAPITAL CORP.,its manager
 
 
By: /s/ Thomas W. Martin
Thomas W. Martin
Chief Executive Officer
 
 
Address where notices are to be sent:
 
ICON LEASING FUND TWELVE, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Thomas W. Martin, CEO
Facsimile No.:  (212) 418-4739
 
 

 
 

 7

--------------------------------------------------------------------------------

 

 
